           Case 2:17-cr-00124-JAD-EJY Document 499 Filed 08/13/20 Page 1 of 1



1
                                 UNITED STATES DISTRICT COURT
2

3                                        DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                          Case No.: 2:17-cr-00124-JAD-EJY
5                   Plaintiff,
6                                                       ORDER APPOINTING COUNSEL
     vs.
7
     KARY WATSON,
8
                    Defendant.
9

10
            IT IS HEREBY ORDERED that Damien Sheets, Esq. is APPOINTED as substitute
11

12   counsel for KARY WATSON in place of Telia U. Williams, Esq., for all future proceedings.

13          IT IS FURTHER ORDERED that an attorney appointed under the Criminal Justice Act
14
     will be required to apply under Fed. R. Crim. P. 17(b) for the issuance of subpoenas, whether for
15
     service within or outside of the District of Nevada. The cost of process, fees and expenses of
16
     witnesses so subpoenaed shall be paid as witness(es) subpoenaed on behalf of the Government.
17

18   The Court is satisfied the individual is unable to pay fees and expenses of subpoenaed witness(es)

19   and the United States Marshal shall provide such witness(es) subpoenaed advance funds for the
20
     purpose of travel within the District of Nevada and subsistence. Any subpoenas served on behalf
21
     of the individual, the return thereon to this Court shall be sealed, unless otherwise ordered
22
            DATED this 13th day of August 2020.
23

24

25
                                                          ELAYNAH J. YOUCHAH
26
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
